Exhibit 10.1

 

FIRST US BANCSHARES, INC.

2013 INCENTIVE PLAN

(as amended on May 2, 2019)

 

1.     Purpose; Eligibility.

 

1.1     General Purpose. The name of the Plan is the First US Bancshares, Inc.
2013 Incentive Plan. The purposes of the Plan are to (a) enable the Company and
any Affiliate to attract and retain the types of Employees, Consultants and
Directors who will contribute to the Company’s long range success; (b) provide
incentives that align the interests of Employees, Consultants and Directors with
those of the shareholders of the Company; and (c) promote the success of the
Company’s business.

 

1.2     Eligible Award Recipients. The persons eligible to receive Awards are
the Employees, Consultants and Directors of the Company and its Affiliates and
such other individuals designated by the Committee who are reasonably expected
to become Employees, Consultants and Directors after the receipt of Awards.

 

1.3   Available Awards. Awards that may be granted under the Plan include: (a)
Incentive Stock Options, (b) Nonqualified Stock Options, (c) Stock Appreciation
Rights, (d) Restricted Awards and (e) Performance Compensation Awards.

 

2.     Definitions.

 

“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company; provided, that the entity is one with respect to which Common Stock
will qualify as “service recipient stock” under Section 409A of the Code.

 

“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state banking and securities laws, the Code, the rules of any stock
exchange or quotation system on which the shares of Common Stock are listed or
quoted, and the applicable laws of any other jurisdiction where Awards are
granted under the Plan.

 

“Award” means any right granted under the Plan, including an Incentive Stock
Option, a Nonqualified Stock Option, a Stock Appreciation Right, a Restricted
Award or a Performance Compensation Award.

 

“Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

“Board” means the Board of Directors of the Company, as constituted from time to
time.

 

“Cause” means:

 

 With respect to any Employee or Consultant: (a) if the employee is a party to
an employment or service agreement with the Company or its Affiliates and such
agreement provides for a definition of Cause, the definition contained therein;
or (b) if no such agreement exists, or if such agreement does not define Cause:
(i) the commission of, or plea of guilty or no contest to, a felony or a crime
involving moral turpitude or the commission of any other act involving willful
malfeasance or material fiduciary breach with respect to the Company or an
Affiliate; (ii) conduct that results in or is reasonably likely to result in
harm to the reputation or business of the Company or any of its Affiliates;
(iii) gross negligence or willful misconduct with respect to the Company or an
Affiliate; (iv) material violation of state or federal banking or securities
laws; or (v) conduct that results in the suspension or removal of the employee
from his position as an officer, director or employee of the Company or any
Affiliate pursuant to an order or requirement by any regulatory agency with
authority or jurisdiction over the Company or any such Affiliate.

 

With respect to any Director, a determination by a majority of the disinterested
Board members that the Director has engaged in any of the following: (a)
malfeasance in office; (b) gross conduct or neglect; (c) false or fraudulent
misrepresentation inducing the director’s appointment; (d) wilful conversion of
corporate funds; or (e) repeated failure to participate in Board meetings on a
regular basis despite having received proper notice of the meetings in advance.

 

The Committee, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.

 

“Change in Control” means: (a) one person (or more than one person acting as a
group) acquires ownership of stock of the Company that, together with the stock
held by such person or group, constitutes more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Company;
provided, however, that a Change in Control shall not occur if any person (or
more than one person acting as a group) owns more than fifty percent (50%) of
the total fair market value or total voting power of the Company’s stock and
acquires additional stock; (b) one person (or more than one person acting as a
group) acquires (or has acquired during the twelve-month period ending on the
date of the most recent acquisition) ownership of the Company’s stock possessing
thirty percent (30%) or more of the total voting power of the stock of such
corporation; (c) a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election; or (d)
one person (or more than one person acting as a group), acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) assets from the Company that have a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of the Company before such acquisition.

 

Page 1 of 14

--------------------------------------------------------------------------------

 

 

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.

 

“Committee” means a committee of one or more members of the Board appointed by
the Board to administer the Plan in accordance with Section 3.

 

“Common Stock” means the common stock, $0.01 par value per share, of the
Company, or such other securities of the Company as may be designated by the
Committee from time to time in substitution thereof.

 

“Company” means First US Bancshares, Inc., a Delaware corporation, and any
successor thereto.

 

“Consultant” means any individual who is engaged by the Company or any Affiliate
to render consulting or advisory services.

 

“Continuous Service” means that the Participant’s service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service; provided, however, that there is no interruption or termination of the
Participant’s Continuous Service; provided further, that, if any Award is
subject to Section 409A of the Code, this sentence shall only be given effect to
the extent consistent with a “separation from service,” as defined under Section
409A of the Code. The Committee or its delegate, in its sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal or family leave of absence.

 

“Covered Employee” has the same meaning as set forth in Section 162(m)(3) of the
Code, as interpreted by Internal Revenue Service Notice 2007-49.

 

“Director” means a member of the Board or the board of directors of any
Affiliate.

 

“Disability” means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment; provided, however, that for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.10 hereof, the term Disability
shall have the meaning ascribed to it under Section 22(e)(3) of the Code. The
determination of whether an individual has a Disability shall be determined
under procedures established by the Committee. Except in situations where the
Committee is determining Disability for purposes of the term of an Incentive
Stock Option pursuant to Section 6.10 hereof within the meaning of Section
22(e)(3) of the Code, the Committee may rely on any determination that a
Participant is disabled for purposes of benefits under any long-term disability
plan maintained by the Company or any Affiliate in which a Participant
participates; provided, however, that, if any Award is subject to Section 409A
of the Code, Disability shall only be given effect to the extent consistent with
a “disability,” as defined under Section 409A of the Code.

 

“Disqualifying Disposition” has the meaning set forth in Section 14.11.

 

“Dividend Equivalents” has the meaning set forth in Section 7.2(b)(ii).

 

“Effective Date” shall mean the date as of which the Plan is adopted by the
Board, subject to approval by the Company’s shareholders at the 2013 Annual
Meeting of Shareholders.

 

“Employee” means any person, including an Officer or Director, employed by the
Company or an Affiliate; provided, however, that, for purposes of determining
eligibility to receive Incentive Stock Options, an Employee shall mean an
employee of the Company or a parent or subsidiary corporation within the meaning
of Section 424 of the Code. Mere service as a Director or payment of a
director’s fee by the Company or an Affiliate shall not be sufficient to
constitute “employment” by the Company or an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any date, the value of the Common Stock as
determined below. If the Common Stock is listed on any established stock
exchange or a national market system, including, without limitation, the NASDAQ
Stock Market, the Fair Market Value shall be the closing price of a share of
Common Stock (or if no sales were reported the closing price on the date
immediately preceding such date) as quoted on such exchange or system on the day
of determination, as reported in the Wall Street Journal or such other source as
the Committee deems reliable. In the absence of an established market for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Committee in accordance with Section 409A of the Code, and such determination
shall be conclusive and binding on all persons.

 

“Free Standing Rights” has the meaning set forth in Section 7.1(a).

 

“Grant Date” means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.

 

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

 

“Negative Discretion” means the discretion authorized by the Plan to be applied
by the Committee to eliminate or reduce the size of a Performance Compensation
Award in accordance with Section 7.3(d)(iv) of the Plan; provided, that the
exercise of such discretion would not cause the Performance Compensation Award
to fail to qualify as “performance-based compensation” under Section 162(m) of
the Code.

 

Page 2 of 14

--------------------------------------------------------------------------------

 

 

“Non-Employee Director” means a Director who is a “non-employee director” within
the meaning of Rule 16b-3.

 

“Nonqualified Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.

 

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

“Option” means an Incentive Stock Option or a Nonqualified Stock Option granted
pursuant to the Plan.

 

“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

 

“Option Exercise Price” means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.

 

“Outside Director” means a Director who is an “outside director” within the
meaning of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(3) or any successor to such statute and regulation.

 

“Participant” means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.

 

“Performance Compensation Award” means any Award designated by the Committee as
a Performance Compensation Award pursuant to Section 7.3 of the Plan.

 

“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance Compensation Award under the Plan. The
Performance Criteria that will be used to establish the Performance Goal(s)
shall be based on the attainment of specific levels of performance of the
Company (or Affiliate, division, business unit or operational unit of the
Company). With respect to the establishment of the Performance Goal(s) for
Covered Employees, the Performance Criteria shall be limited to the
following: (a) net earnings or net income (before or after taxes); (b) basic or
diluted earnings per share (before or after taxes); (c) net revenue or net
revenue growth; (d) gross revenue; (e) gross profit or gross profit growth; (f)
net operating profit (before or after taxes); (g) return on assets, capital,
invested capital, equity, or sales; (h) cash flow (including, but not limited
to, operating cash flow, free cash flow, and cash flow return on capital); (i)
earnings before or after taxes, interest, depreciation and/or amortization; (j)
gross or operating margins; (k) improvements in capital structure; (l) budget
and expense management; (m) productivity ratios; (n) economic value added or
other value added measurements; (o) share price (including, but not limited to,
growth measures and total shareholder return); (p) expense targets; (q) margins;
(r) operating efficiency; (s) working capital targets; (t) enterprise value; and
(u) completion of acquisitions or business expansion. For all other
Participants, the Performance Criteria shall include such other or different
criteria as the Committee may deem appropriate.

 

Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole or any division, business unit or operational unit of the Company and/or
an Affiliate or any combination thereof, as the Committee may deem appropriate,
or as compared to the performance of a group of comparable companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate, or the Committee may select Performance Criterion (o) above as
compared to various stock market indices. The Committee also has the authority
to provide for accelerated vesting of any Award based on the achievement of
Performance Goals pursuant to the Performance Criteria specified in this
paragraph. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first ninety (90) days of a Performance Period (or,
if longer or shorter, within the maximum period allowed under Section 162(m) of
the Code), define in an objective fashion the manner of calculating the
Performance Criteria that it selects to use for such Performance Period. In the
event that applicable tax and/or securities laws change to permit the Committee
discretion to alter the governing Performance Criteria without obtaining
shareholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining shareholder approval.

 

“Performance Formula” means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award of a particular Participant, whether all,
some portion but less than all, or none of the Performance Compensation Award
has been earned for the Performance Period.

 

“Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
ninety (90) days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter (but only to the extent the exercise of such authority after such
period would not cause the Performance Compensation Awards granted to any
Participant for the Performance Period to fail to qualify as “performance-based
compensation” under Section 162(m) of the Code), in its sole and absolute
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period to the extent permitted under Section 162(m) of the Code in
order to prevent the dilution or enlargement of the rights of Participants based
on the following events: (a) asset write-downs; (b) litigation or claim
judgments or settlements; (c) the effect of changes in tax laws, accounting
principles or other laws or regulatory rules affecting reported results; (d) any
reorganization and restructuring programs; (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (or any successor or
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to shareholders for the applicable year; (f) acquisitions or
divestitures; (g) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; and (h) a change in the Company’s
fiscal year.

 

“Performance Period” means the one or more periods of time, not less than one
fiscal quarter, in duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to and the payment of a Performance
Compensation Award.

 

Page 3 of 14

--------------------------------------------------------------------------------

 

 

“Permitted Transferee” means, unless otherwise authorized by the Committee (or
the Board, as the case may be) in an Award Agreement, a member of the
Optionholder’s immediate family (child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships), any person sharing the
Optionholder’s household (other than a tenant or employee), a trust in which
these persons have more than fifty percent (50%) of the beneficial interest, a
foundation in which these persons (or the Optionholder) control the management
of assets, and any other entity in which these persons (or the Optionholder) own
more than fifty percent (50%) of the voting interests.

 

“Plan” means this First US Bancshares, Inc. 2013 Incentive Plan, as amended
and/or amended and restated from time to time.

 

“Related Rights” has the meaning set forth in Section 7.1(a).

 

“Restricted Award” means any Award granted pursuant to Section 7.2.

 

“Restricted Period” has the meaning set forth in Section 7.2(a).

 

“Restricted Stock” has the meaning set forth in Section 7.2(a).

 

“Restricted Stock Unit” has the meaning set forth in Section 7.2(a).

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock Appreciation Right” means the right pursuant to an Award granted under
Section 7.1 to receive, upon exercise, an amount payable in cash or shares equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a share of
Common Stock on the date the Award is exercised over (b) the exercise price
specified in the Stock Appreciation Right Award Agreement.

 

“Stock for Stock Exchange” has the meaning set forth in Section 6.4.

 

“Ten Percent Shareholder” means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
of its Affiliates.

 

“Vested Unit” has the meaning set forth in Section 7.2(e).

 

3.     Administration.

 

3.1     Authority of the Committee. The Plan shall be administered by the
Committee or, in the Board’s sole discretion, by the Board. Subject to the terms
of the Plan, the Committee’s charter and Applicable Laws, and in addition to
other express powers and authorization conferred by the Plan, the Committee (or
the Board, as the case may be) shall have the authority:

 

(a)     to construe and interpret the Plan and apply its provisions;

 

(b)     to promulgate, amend and rescind rules and regulations relating to the
administration of the Plan;

 

(c)     to authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

 

(d)     to delegate its authority to one or more Officers of the Company with
respect to Awards that do not involve Covered Employees or “insiders” within the
meaning of Section 16 of the Exchange Act;

 

(e)     to determine when Awards are to be granted under the Plan and the
applicable Grant Date;

 

(f)     to select, subject to the limitations set forth in the Plan, those
Participants to whom Awards shall be granted;

 

(g)     to determine the number of shares of Common Stock, if any, to be made
subject to each Award;

 

(h)     to determine whether each Option is to be an Incentive Stock Option or a
Nonqualified Stock Option;

 

(i)     to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;

 

(j)     to designate an Award (including a cash bonus) as a Performance
Compensation Award and to select the Performance Criteria that will be used to
establish the Performance Goals;

 

(k)     to amend any outstanding Awards, including for the purpose of modifying
the time or manner of vesting, or the term of any outstanding Award; provided,
however, that, if any such amendment impairs a Participant’s rights or increases
a Participant’s obligations under his or her Award or creates or increases a
Participant’s federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant’s consent;

 

(l)     to determine the duration and purpose of leaves of absences that may be
granted to a Participant without constituting termination of their employment
for purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company’s employment policies;

 

Page 4 of 14

--------------------------------------------------------------------------------

 

 

(m)     to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;

 

(n)     to interpret, administer, reconcile any inconsistency in, correct any
defect in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and

 

(o)     to exercise discretion to make any and all other determinations that it
determines to be necessary or advisable for the administration of the Plan.

 

The Committee also may modify the purchase price or the exercise price of any
outstanding Award, including cash buyouts, cancellations, substitutions and
exchanges; provided, however, that, if the modification effects a repricing,
shareholder approval shall be required before the repricing is effective.

 

3.2     Committee Decisions Final. All decisions made by the Committee (or the
Board, as the case may be) pursuant to the provisions of the Plan shall be final
and binding on the Company and the Participants, unless such decisions are
determined by a court having jurisdiction to be arbitrary and capricious.

 

3.3     Delegation. The Committee, or if no committee has been appointed, the
Board, may delegate administration of the Plan to a committee or committees of
one or more members of the Board, and the term “Committee” shall apply to any
person or persons to whom such authority has been delegated. The Committee shall
have the power to delegate to a subcommittee any of the administrative powers
that the Committee is authorized to exercise (and references in the Plan to the
Board or the Committee shall thereafter be to the committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan. The members of the Committee shall be appointed by and serve at the
pleasure of the Board. From time to time, the Board may increase or decrease the
size of the Committee, add additional members to, remove members (with or
without cause) from, appoint new members in substitution therefor and fill
vacancies, however caused, in the Committee. The Committee shall act pursuant to
a vote of the majority of its members or, in the case of a Committee comprised
of only two members, the unanimous consent of its members, whether present or
not, or by the written consent of the majority of its members, and minutes shall
be kept of all of its meetings and copies thereof shall be provided to the
Board. Subject to the limitations prescribed by the Plan and the Board, the
Committee may establish and follow such rules and regulations for the conduct of
its business as it may determine to be advisable.

 

3.4     Committee Composition. Except as otherwise determined by the Board, the
Committee shall consist solely of two or more Non-Employee Directors who are
also Outside Directors. The Board shall have discretion to determine whether or
not it intends to comply with the exemption requirements of Rule 16b-3 and/or
Section 162(m) of the Code. However, (i) if the Board intends to satisfy the
exemption requirements of Rule 16b-3 with respect to Awards to any insider
subject to Section 16 of the Exchange Act that are to be approved by the
Committee rather than the Board, then the Committee shall be composed solely of
a compensation committee of the Board that consists solely of two or more
Non-Employee Directors, and (ii) if the Board intends to satisfy the exemption
requirements of Section 162(m) of the Code with respect to Awards to any Covered
Employee, then the Committee shall be a compensation committee of the Board that
consists solely of two or more Outside Directors. Within the scope of such
authority, the Board or the Committee may (a) delegate to a committee of one or
more members of the Board who are not Outside Directors the authority to grant
Awards to eligible persons who are either (i) not then Covered Employees and are
not expected to be Covered Employees at the time of recognition of income
resulting from such Award or (ii) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code; or (b) delegate to a committee
of one or more members of the Board who are not Non-Employee Directors the
authority to grant Awards to eligible persons who are not then subject to
Section 16 of the Exchange Act. Nothing herein shall create an inference that an
Award is not validly granted under the Plan in the event Awards are granted
under the Plan by a compensation committee of the Board that does not at all
times consist solely of two or more Non-Employee Directors who are also Outside
Directors.

 

3.5     Indemnification. In addition to such other rights of indemnification as
they may have as Directors or members of the Committee, and to the extent
allowed by Applicable Laws, the Committee shall be indemnified by the Company
against the reasonable expenses, including attorney’s fees, actually incurred in
connection with any action, suit or proceeding or in connection with any appeal
therein, to which the Committee may be party by reason of any action taken or
failure to act under or in connection with the Plan or any Award granted under
the Plan, and against all amounts paid by the Committee in settlement thereof
(provided, however, that the settlement has been approved by the Company, which
approval shall not be unreasonably withheld) or paid by the Committee in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee did not act in good faith and in a manner which
such person reasonably believed to be in the best interests of the Company, or
in the case of a criminal proceeding, had no reason to believe that the conduct
complained of was unlawful; provided, however, that, within sixty (60) days
after institution of any such action, suit or proceeding, such Committee shall,
in writing, offer the Company the opportunity at its own expense to handle and
defend such action, suit or proceeding.

 

4.     Shares Subject to the Plan.

 

4.1     Subject to adjustment in accordance with Section 11, a total of
1,050,000 shares of Common Stock shall be available for the grant of Awards
under the Plan, all of which may, in the Committee’s discretion, be granted as
Incentive Stock Options. Any shares of Common Stock granted in connection with
Options and Stock Appreciation Rights shall be counted against this limit as one
share for every one Option or Stock Appreciation Right awarded. Any shares of
Common Stock granted in connection with Awards other than Options and Stock
Appreciation Rights shall be counted against this limit as two (2) shares of
Common Stock for every one share of Common Stock granted in connection with such
Award. During the terms of the Awards, the Company shall keep available at all
times the number of shares of Common Stock required to satisfy such Awards.

 

Page 5 of 14

--------------------------------------------------------------------------------

 

 

4.2     Shares of Common Stock available for distribution under the Plan may
consist, in whole or in part, of authorized and unissued shares, treasury shares
or shares reacquired by the Company in any manner.

 

4.3     Subject to adjustment in accordance with Section 11, no Participant
shall be granted, during any one (1) year period, Options to purchase Common
Stock and Stock Appreciation Rights with respect to more than 30,000 shares of
Common Stock in the aggregate or any other Awards with respect to more than
30,000 shares of Common Stock in the aggregate. If an Award is to be settled in
cash, the number of shares of Common Stock on which the Award is based shall not
count toward the individual share limit set forth in this Section 4.3.

 

4.4     Any shares of Common Stock subject to an Award that is cancelled,
forfeited or expires prior to exercise or realization, either in full or in
part, shall again become available for issuance under the Plan. Any shares of
Common Stock that again become available for future grants pursuant to this
Section 4.4 shall be added back as one share if such shares were subject to
Options or Stock Appreciation Rights and as two (2) shares if such shares were
subject to other Awards. Notwithstanding anything to the contrary contained
herein, shares subject to an Award under the Plan shall not again be made
available for issuance or delivery under the Plan if such shares are (a) shares
tendered in payment of an Option; (b) shares delivered or withheld by the
Company to satisfy any tax withholding obligation; or (c) shares covered by a
stock-settled Stock Appreciation Right or other Awards that were not issued upon
the settlement of the Award.

 

4.5     If required by the Sarbanes-Oxley Act of 2002 and/or by the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010, each Participant’s Award
shall be conditioned on repayment or forfeiture in accordance with law. In
addition, the Committee may establish such conditions for repayment or
forfeiture of Awards as the Committee or the Board may adopt by policy for the
Company or any Affiliate and in accordance with any requirements of state or
federal banking and securities laws and regulatory agencies.

 

5.     Eligibility.

 

5.1     Eligibility for Specific Awards. Incentive Stock Options may be granted
only to Employees. Awards other than Incentive Stock Options may be granted to
Employees, Consultants and Directors of the Company and its Affiliates and such
other individuals designated by the Committee who are reasonably expected to
become Employees, Consultants and Directors following the Grant Date.

 

5.2     Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted
an Incentive Stock Option unless the Option Exercise Price is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock at the
Grant Date and the Option is not exercisable after the expiration of five (5)
years from the Grant Date.

 

6.     Option Provisions. Each Option granted under the Plan shall be evidenced
by an Award Agreement. Each Option so granted shall be subject to the conditions
set forth in this Section 6, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement. All Options
shall be separately designated Incentive Stock Options or Nonqualified Stock
Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for shares of Common Stock purchased
on exercise of each type of Option. Notwithstanding the foregoing, the Company
shall have no liability to any Participant or any other person if an Option
designated as an Incentive Stock Option fails to qualify as such at any time, or
if an Option is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and the terms of such Option do
not satisfy the requirements of Section 409A of the Code. The provisions of
separate Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

 

6.1     Term. Subject to the provisions of Section 5.2 regarding Ten Percent
Shareholders, no Incentive Stock Option shall be exercisable after the
expiration of ten (10) years from the Grant Date. The term of a Nonqualified
Stock Option granted under the Plan shall be determined by the Committee;
provided, however, that no Nonqualified Stock Option shall be exercisable after
the expiration of ten (10) years from the Grant Date.

 

6.2     Exercise Price of an Incentive Stock Option. Subject to the provisions
of Section 5.2 regarding Ten Percent Shareholders, the Option Exercise Price of
each Incentive Stock Option shall be not less than one hundred percent (100%) of
the Fair Market Value of the Common Stock subject to the Option on the Grant
Date. Notwithstanding the foregoing, an Incentive Stock Option may be granted
with an Option Exercise Price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

 

6.3     Exercise Price of a Nonqualified Stock Option. The Option Exercise Price
of each Nonqualified Stock Option shall be not less than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option on the
Grant Date. Notwithstanding the foregoing, a Nonqualified Stock Option may be
granted with an Option Exercise Price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 409A of the
Code.

 

Page 6 of 14

--------------------------------------------------------------------------------

 

 

6.4     Consideration. The Option Exercise Price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (a) in cash or by certified or bank check at
the time the Option is exercised or (b) in the discretion of the Committee, upon
such terms as the Committee shall approve, the Option Exercise Price may be
paid: (i) by delivery to the Company of other Common Stock, duly endorsed for
transfer to the Company, with a Fair Market Value on the date of delivery equal
to the Option Exercise Price (or portion thereof) due for the number of shares
being acquired, or by means of attestation whereby the Participant identifies
for delivery specific shares of Common Stock that have an aggregate Fair Market
Value on the date of attestation equal to the Option Exercise Price (or portion
thereof) and receives a number of shares of Common Stock equal to the difference
between the number of shares thereby purchased and the number of identified
attestation shares of Common Stock (a “Stock for Stock Exchange”); (ii) through
a “cashless” exercise program established with a broker; (iii) by a reduction in
the number of shares of Common Stock otherwise deliverable upon exercise of such
Option with a Fair Market Value equal to the aggregate Option Exercise Price at
the time of exercise; (iv) by any combination of the foregoing methods; or (v)
in any other form of legal consideration that may be acceptable to the
Committee. Unless otherwise specifically provided in the Award Agreement, the
exercise price of Common Stock acquired pursuant to an Option that is paid by
delivery (or attestation) to the Company of other Common Stock acquired,
directly or indirectly from the Company, shall be paid only by shares of the
Common Stock of the Company that have been held for more than six (6) months (or
such longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes). Notwithstanding the foregoing, during any period
for which the Common Stock is publicly traded (i.e., the Common Stock is listed
on any established stock exchange or a national market system), an exercise by
an Officer that involves or may involve a direct or indirect extension of credit
or arrangement of an extension of credit by the Company, directly or indirectly,
in violation of Section 402(a) of the Sarbanes-Oxley Act of 2002 shall be
prohibited with respect to any Award under the Plan.

 

6.5     Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

 

6.6     Transferability of a Nonqualified Stock Option. A Nonqualified Stock
Option may, in the sole discretion of the Committee, be transferable to a
Permitted Transferee, upon written approval by the Committee, to the extent
provided in the Award Agreement. If the Nonqualified Stock Option does not
provide for transferability, then the Nonqualified Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

 

6.7     Vesting of Options. Each Option may, but need not, vest and, therefore,
become exercisable in periodic installments that may, but need not, be equal.
The Option may be subject to such other terms and conditions at the time or
times when it may be exercised (which may be based on performance or other
criteria) as the Committee may deem appropriate. The vesting provisions of
individual Options may vary. No Option may be exercised for a fraction of a
share of Common Stock. The Committee may, but shall not be required to, provide
for an acceleration of vesting and exercisability in the terms of any Award
Agreement upon the occurrence of a specified event.

 

6.8     Termination of Continuous Service. Unless otherwise provided in an Award
Agreement or in an employment agreement, the terms of which have been approved
by the Committee, in the event that an Optionholder’s Continuous Service
terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (a) the date three (3)
months following the termination of the Optionholder’s Continuous Service or (b)
the expiration of the term of the Option as set forth in the Award Agreement;
provided, however, that, if the termination of Continuous Service is for Cause,
all outstanding Options (whether or not vested) shall immediately terminate and
cease to be exercisable. If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Award Agreement, the
Option shall terminate.

 

6.9     Extension of Termination Date. An Optionholder’s Award Agreement may
also provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service for any reason would be prohibited at any time
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system,
then the Option shall terminate on the earlier of (a) the expiration of the term
of the Option in accordance with Section 6.1 or (b) the expiration of a period
after termination of the Participant’s Continuous Service that is three (3)
months after the end of the period during which the exercise of the Option would
be in violation of such registration or other securities law requirements.

 

6.10     Disability of Optionholder. Unless otherwise provided in an Award
Agreement, in the event that an Optionholder’s Continuous Service terminates as
a result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within such period of time
ending on the earlier of (a) the date twelve (12) months following such
termination or (b) the expiration of the term of the Option as set forth in the
Award Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified herein or in the Award Agreement, the
Option shall terminate.

 

Page 7 of 14

--------------------------------------------------------------------------------

 

 

6.11     Death of Optionholder. Unless otherwise provided in an Award Agreement,
in the event an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death, but only within the period ending on the
earlier of (a) the date twelve (12) months following the date of death or (b)
the expiration of the term of such Option as set forth in the Award Agreement.
If, after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Award Agreement, the Option shall terminate.

 

6.12     Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds $100,000, the Options or portions thereof which exceed
such limit (according to the order in which they were granted) shall be treated
as Nonqualified Stock Options.

 

6.13     Forfeiture by Order of Regulatory Agency. If the Company’s or any of
its financial institution subsidiaries’ capital falls below the minimum
requirements contained in 12 C.F.R. 3 (Minimum Capital Ratios; Issuances of
Directives) or below a higher requirement as determined by the Company’s or such
subsidiary’s primary bank regulatory agency, such agency may direct the Company
to require Participants to exercise or forfeit some or all of their Options. All
Options granted under the Plan are subject to the terms of any such directive.

 

7.     Provisions of Awards Other Than Options.

 

7.1     Stock Appreciation Rights.  

 

(a)     General. Each Stock Appreciation Right granted under the Plan shall be
evidenced by an Award Agreement. Each Stock Appreciation Right so granted shall
be subject to the conditions set forth in this Section 7.1, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement. Stock Appreciation Rights may be granted alone (“Free Standing
Rights”) or in tandem with an Option granted under the Plan (“Related Rights”).

 

(b)     Grant Requirements. Any Related Right that relates to a Nonqualified
Stock Option may be granted at the same time the Option is granted or at any
time thereafter but before the exercise or expiration of the Option. Any Related
Right that relates to an Incentive Stock Option must be granted at the same time
the Incentive Stock Option is granted.

 

(c)     Term of Stock Appreciation Rights. The term of a Stock Appreciation
Right granted under the Plan shall be determined by the Committee; provided,
however, that no Stock Appreciation Right shall be exercisable later than the
tenth (10th) anniversary of the Grant Date.

 

(d)     Vesting of Stock Appreciation Rights. Each Stock Appreciation Right may,
but need not, vest and, therefore, become exercisable in periodic installments
that may, but need not, be equal. The Stock Appreciation Right may be subject to
such other terms and conditions at the time or times when it may be exercised as
the Committee may deem appropriate. The vesting provisions of individual Stock
Appreciation Rights may vary. No Stock Appreciation Right may be exercised for a
fraction of a share of Common Stock. The Committee may, but shall not be
required to, provide for an acceleration of vesting and exercisability in the
terms of any Award Agreement upon the occurrence of a specified event.

 

(e)     Exercise and Payment. Upon exercise of a Stock Appreciation Right, the
holder shall be entitled to receive from the Company an amount equal to the
number of shares of Common Stock subject to the Stock Appreciation Right that is
being exercised multiplied by the excess of (i) the Fair Market Value of a share
of Common Stock on the date the Award is exercised, over (ii) the exercise price
specified in the Stock Appreciation Right or related Option. Payment with
respect to the exercise of a Stock Appreciation Right shall be made on the date
of exercise. Payment shall be made in the form of shares of Common Stock (with
or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Committee in its sole discretion), cash or
a combination thereof, as determined by the Committee.

 

(f)     Exercise Price. The exercise price of a Free Standing Right shall be
determined by the Committee, but shall not be less than one hundred percent
(100%) of the Fair Market Value of one share of Common Stock on the Grant Date
of such Stock Appreciation Right. A Related Right granted simultaneously with or
subsequent to the grant of an Option and in conjunction therewith or in the
alternative thereto shall have the same exercise price as the related Option,
shall be transferable only upon the same terms and conditions as the related
Option, and shall be exercisable only to the same extent as the related Option;
provided, however, that a Stock Appreciation Right, by its terms, shall be
exercisable only when the Fair Market Value per share of Common Stock subject to
the Stock Appreciation Right and related Option exceeds the exercise price per
share thereof, and no Stock Appreciation Rights may be granted in tandem with an
Option unless the Committee determines that the requirements of Section 7.1(b)
are satisfied.

 

(g)     Reduction in the Underlying Option Shares. Upon any exercise of a
Related Right, the number of shares of Common Stock for which any related Option
shall be exercisable shall be reduced by the number of shares for which the
Stock Appreciation Right has been exercised. The number of shares of Common
Stock for which a Related Right shall be exercisable shall be reduced upon any
exercise of any related Option by the number of shares of Common Stock for which
such Option has been exercised.

 

Page 8 of 14

--------------------------------------------------------------------------------

 

 

7.2     Restricted Awards.  

 

(a)     General. A Restricted Award is an Award of actual shares of Common Stock
(“Restricted Stock”) or hypothetical Common Stock units (“Restricted Stock
Units”) having a value equal to the Fair Market Value of an identical number of
shares of Common Stock, which may, but need not, provide that such Restricted
Award may not be sold, assigned, transferred or otherwise disposed of, pledged
or hypothecated as collateral for a loan or as security for the performance of
any obligation or for any other purpose for such period (the “Restricted
Period”) as the Committee shall determine. Each Restricted Award granted under
the Plan shall be evidenced by an Award Agreement. Each Restricted Award so
granted shall be subject to the conditions set forth in this Section 7.2, and to
such other conditions not inconsistent with the Plan as may be reflected in the
applicable Award Agreement.

 

(b)     Restricted Stock and Restricted Stock Units.

 

(i)     Each Participant granted Restricted Stock shall execute and deliver to
the Company an Award Agreement with respect to the Restricted Stock setting
forth the restrictions and other terms and conditions applicable to such
Restricted Stock. If the Committee determines that the Restricted Stock shall be
held by the Company or in escrow rather than delivered to the Participant
pending the release of the applicable restrictions, the Committee may require
the Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable, and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void. Subject to the restrictions set forth in the
Award, the Participant generally shall have the rights and privileges of a
shareholder as to such Restricted Stock, including the right to vote such
Restricted Stock and the right to receive dividends.

 

(ii)     The terms and conditions of a grant of Restricted Stock Units shall be
reflected in an Award Agreement. No shares of Common Stock shall be issued at
the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside a fund for the payment of any such Award. A Participant
shall have no voting rights with respect to any Restricted Stock Units granted
hereunder. At the discretion of the Committee, each Restricted Stock Unit
(representing one share of Common Stock) may be credited with cash and stock
dividends paid by the Company in respect of one share of Common Stock (“Dividend
Equivalents”). Dividend Equivalents shall be withheld by the Company for the
Participant’s account, and interest may be credited on the amount of cash
Dividend Equivalents withheld at a rate and subject to such terms as determined
by the Committee. Dividend Equivalents credited to a Participant’s account and
attributable to any particular Restricted Stock Unit (and earnings thereon, if
applicable) shall be distributed in cash or, at the discretion of the Committee,
in shares of Common Stock having a Fair Market Value equal to the amount of such
Dividend Equivalents and earnings, if applicable, to the Participant upon
settlement of such Restricted Stock Unit (in any event, no later than sixty (60)
days following the date on which such settlement occurs) and, if such Restricted
Stock Unit is forfeited, the Participant shall have no right to such Dividend
Equivalents.

 

(c)     Restrictions.

 

(i)     Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period, and to
such other terms and conditions as may be set forth in the applicable Award
Agreement: (A) if an escrow arrangement is used, the Participant shall not be
entitled to delivery of the stock certificate; (B) the shares shall be subject
to the restrictions on transferability set forth in the Award Agreement; (C) the
shares shall be subject to forfeiture to the extent provided in the applicable
Award Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a shareholder with respect to such shares shall terminate
without further obligation on the part of the Company.

 

(ii)     Restricted Stock Units awarded to any Participant shall be subject to
(A) forfeiture until the expiration of the Restricted Period, and satisfaction
of any applicable Performance Goals during such period, to the extent provided
in the applicable Award Agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Participant to such Restricted Stock Units
shall terminate without further obligation on the part of the Company and (B)
such other terms and conditions as may be set forth in the applicable Award
Agreement.

 

(iii)     The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in Applicable Laws or other changes in
circumstances arising after the date the Restricted Stock or Restricted Stock
Units are granted, such action is appropriate.

 

(d)     Restricted Period. With respect to Restricted Awards, the Restricted
Period shall commence on the Grant Date and end at the time or times set forth
on a schedule established by the Committee in the applicable Award Agreement.

 

(e)     Delivery of Restricted Stock and Settlement of Restricted Stock Units.
Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in Section 7.2(c) and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement. If an
escrow arrangement is used, upon such expiration, the Company shall deliver to
the Participant, or his or her beneficiary, without charge, the stock
certificate evidencing the shares of Restricted Stock that have not then been
forfeited and with respect to which the Restricted Period has expired (to the
nearest full share). Upon the expiration of the Restricted Period (in any event,
no later than sixty (60) days following the expiration of the Restricted Period)
with respect to any outstanding Restricted Stock Units, the Company shall
deliver to the Participant, or his or her beneficiary, without charge, one share
of Common Stock for each such outstanding Restricted Stock Unit (“Vested Unit”)
and cash equal to any Dividend Equivalents credited with respect to each such
Vested Unit in accordance with Section 7.2(b)(ii) hereof and the interest
thereon or, at the discretion of the Committee, in shares of Common Stock having
a Fair Market Value equal to such Dividend Equivalents and the interest thereon,
if any; provided, however, that, if explicitly provided in the applicable Award
Agreement, the Committee may, in its sole discretion, elect to pay cash or part
cash and part Common Stock in lieu of delivering only shares of Common Stock for
Vested Units. If a cash payment is made in lieu of delivering shares of Common
Stock, the amount of such payment shall be equal to the Fair Market Value of the
Common Stock as of the date on which the Restricted Period lapsed with respect
to each Vested Unit.

 

Page 9 of 14

--------------------------------------------------------------------------------

 

 

(f)     Stock Restrictions. Each certificate representing Restricted Stock
awarded under the Plan shall bear a legend in such form as the Company deems
appropriate.

 

7.3     Performance Compensation Awards.  

 

(a)     General.

 

(i)     The Committee shall have the authority, at the time of grant of any
Award described in the Plan (other than Options and Stock Appreciation Rights
granted with an exercise price equal to or greater than the Fair Market Value
per share of Common Stock on the Grant Date), to designate such Award as a
Performance Compensation Award in order to qualify such Award as
“performance-based compensation” under Section 162(m) of the Code.

 

(ii)     In addition, the Committee shall have the authority to make an Award of
a cash bonus to any Participant and designate such Award as a Performance
Compensation Award in order to qualify such Award as “performance-based
compensation” under Section 162(m) of the Code.

 

(b)     Eligibility. The Committee will, in its sole discretion, designate
within the first ninety (90) days of a Performance Period (or, if longer or
shorter, within the maximum period allowed under Section 162(m) of the Code)
which Participants will be eligible to receive Performance Compensation Awards
in respect of such Performance Period. However, designation of a Participant
eligible to receive an Award hereunder for a Performance Period shall not in any
manner entitle the Participant to receive payment in respect of any Performance
Compensation Award for such Performance Period. The determination as to whether
or not such Participant becomes entitled to payment in respect of any
Performance Compensation Award shall be decided solely in accordance with the
provisions of this Section 7.3. Moreover, designation of a Participant eligible
to receive an Award hereunder for a particular Performance Period shall not
require designation of such Participant eligible to receive an Award hereunder
in any subsequent Performance Period, and designation of one person as a
Participant eligible to receive an Award hereunder shall not require designation
of any other person as a Participant eligible to receive an Award hereunder in
such period or in any other period.

 

(c)     Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period (provided any such
Performance Period shall be not less than one fiscal quarter in duration), the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goal(s) that is (are) to apply to the Company
and the Performance Formula. Within the first ninety (90) days of a Performance
Period (or, if longer or shorter, within the maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence of this Section 7.3(c) and record the same in writing.

 

(d)     Payment of Performance Compensation Awards.

 

(i)     Condition to Receipt of Payment. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company on the
last day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period.

 

(ii)     Limitation. A Participant shall be eligible to receive payment in
respect of a Performance Compensation Award only to the extent that: (A) the
Performance Goals for such period are achieved; and (B) the Performance Formula
as applied against such Performance Goals determines that all or some portion of
such Participant’s Performance Compensation Award has been earned for the
Performance Period. A Participant shall not be entitled to receive dividends on
any unearned Performance Compensation Award.

 

(iii)     Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing the amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant’s Performance
Compensation Award for the Performance Period and, in so doing, may apply
Negative Discretion in accordance with Section 7.3(d)(iv) hereof, if and when it
deems appropriate.

 

(iv)     Use of Discretion. In determining the actual size of an individual
Performance Compensation Award for a Performance Period, the Committee may
reduce or eliminate the amount of the Performance Compensation Award earned
under the Performance Formula in the Performance Period through the use of
Negative Discretion if, in its sole judgment, such reduction or elimination is
appropriate. The Committee shall not have the discretion to (A) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained or
(B) increase a Performance Compensation Award above the maximum amount payable
under Section 7.3(d)(vi) of the Plan.

 

Page 10 of 14

--------------------------------------------------------------------------------

 

 

(v)     Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants within sixty (60) days
following the end of the Performance Period unless otherwise provided in an
Award Agreement.

 

(vi)     Maximum Award Payable. Notwithstanding any provision contained in the
Plan to the contrary, the maximum Performance Compensation Award payable to any
one Participant under the Plan for a Performance Period (excluding any Options
and Stock Appreciation Rights) is 30,000 shares of Common Stock or, in the event
such Performance Compensation Award is paid in cash, the equivalent cash value
thereof on the first or last day of the Performance Period to which such Award
relates, as determined by the Committee. The maximum amount that can be paid in
any calendar year to any Participant pursuant to a cash bonus Award described in
the last sentence of Section 7.3(a) shall be $500,000.

 

8.     Compliance With Applicable Laws. Each Award Agreement shall provide that
no shares of Common Stock shall be purchased or sold thereunder unless and until
(a) any then applicable requirements of state or federal banking and securities
laws and regulatory agencies have been fully complied with to the satisfaction
of the Company and its counsel and (b) if required to do so by the Company, the
Participant has executed and delivered to the Company a letter of investment
intent in such form and containing such provisions as the Committee may require.
The Company shall use reasonable efforts to seek to obtain from each regulatory
commission or agency having jurisdiction over the Plan such authority as may be
required to grant Awards and to issue and sell shares of Common Stock upon
exercise of the Awards; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Award or
any Common Stock issued or issuable pursuant to any such Award. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
shall be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Awards unless and until such authority is obtained.

 

9.     Use of Proceeds from Common Stock. Proceeds from the sale of Common Stock
pursuant to Awards, or upon exercise thereof, shall constitute general funds of
the Company.

 

10.     Miscellaneous.

 

10.1     Acceleration of Exercisability and Vesting. The Committee shall have
the power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.

 

10.2     Shareholder Rights. Except as provided in the Plan or an Award
Agreement, no Participant shall be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares of Common Stock subject to
such Award unless and until such Participant has satisfied all requirements for
exercise of the Award pursuant to its terms, and no adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions of other rights for which the record date is prior to
the date such Common Stock certificate is issued, except as provided in Section
11 hereof.

 

10.3     No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate the employment of an Employee with
or without notice and with or without Cause pursuant to the bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

10.4     Transfer; Approved Leave of Absence. For purposes of the Plan, no
termination of employment by an Employee shall be deemed to result from either
(a) a transfer to the employment of the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another; or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the Employee’s right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted, or if the Committee otherwise so provides in
writing, in either case, except to the extent inconsistent with Section 409A of
the Code if the applicable Award is subject thereto.

 

10.5     Withholding Obligations. To the extent provided by the terms of an
Award Agreement and subject to the discretion of the Committee, the Participant
may satisfy any federal, state or local tax withholding obligation relating to
the exercise or acquisition of Common Stock under an Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award (provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law); or
(c) delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company.

 

Page 11 of 14

--------------------------------------------------------------------------------

 

 

11.     Adjustments Upon Changes in Stock. In the event of changes in the
outstanding Common Stock or in the capital structure of the Company by reason of
any stock or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction (such as any recapitalization,
reorganization, merger, consolidation, combination or exchange) or other
relevant change in capitalization occurring after the Grant Date of any Award,
Awards granted under the Plan and any Award Agreements, the exercise price of
Options and Stock Appreciation Rights, the maximum number of shares of Common
Stock subject to all Awards stated in Section 4 and the maximum number of shares
of Common Stock with respect to which any one person may be granted Awards
during any period stated in Section 4 and Section 7.3(d)(vi) will be equitably
adjusted or substituted, as to the number, price or kind of a share of Common
Stock or other consideration subject to such Awards, to the extent necessary to
preserve the economic intent of such Award. In the case of adjustments made
pursuant to this Section 11, unless the Committee specifically determines that
such adjustment is in the best interests of the Company or its Affiliates, the
Committee shall, in the case of Incentive Stock Options, ensure that any
adjustments under this Section 11 will not constitute a modification, extension
or renewal of the Incentive Stock Options within the meaning of Section
424(h)(3) of the Code, and, in the case of Nonqualified Stock Options, ensure
that any adjustments under this Section 11 will not constitute a modification of
such Nonqualified Stock Options within the meaning of Section 409A of the Code.
Any adjustments made under this Section 11 shall be made in a manner which does
not adversely affect the exemption provided pursuant to Rule 16b-3. Further,
with respect to Awards intended to qualify as “performance-based compensation”
under Section 162(m) of the Code, any adjustments or substitutions will not
cause the Company to be denied a tax deduction on account of Section 162(m) of
the Code. The Company shall give each Participant notice of an adjustment
hereunder, and, upon notice, such adjustment shall be conclusive and binding for
all purposes.

 

12.     Effect of Change in Control.

 

12.1     Unless otherwise provided in an Award Agreement, notwithstanding any
provision of the Plan to the contrary:

 

(a)     In the event of a Change in Control, all Options and Stock Appreciation
Rights shall become immediately exercisable with respect to one hundred percent
(100%) of the shares subject to such Options or Stock Appreciation Rights,
and/or the Restricted Period shall expire immediately with respect to one
hundred percent (100%) of the shares of Restricted Stock or Restricted Stock
Units.

 

(b)     With respect to Performance Compensation Awards, in the event of a
Change in Control, all incomplete Performance Periods in respect of such Award
in effect on the date on which the Change in Control occurs shall end on the
date of such change, and the Committee shall (i) determine the extent to which
Performance Goals with respect to each such Performance Period have been met
based upon such audited or unaudited financial information then available as it
deems relevant and (ii) cause to be paid to the applicable Participant partial
or full Awards with respect to Performance Goals for each such Performance
Period based upon the Committee’s determination of the degree of attainment of
Performance Goals or, if not determinable, assuming that the applicable “target”
levels of performance have been attained, or on such other basis determined by
the Committee. The payment of such partial or full Award shall take place no
later than sixty (60) days following the date on which such Change in Control
occurs.

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) and (b) shall occur in a manner and at a time
which allows affected Participants the ability to participate in the Change in
Control with respect to the shares of Common Stock subject to their Awards.

 

12.2     In addition, in the event of a Change in Control, the Committee may in
its discretion and upon at least ten (10) days’ advance notice to the affected
persons, cancel any outstanding Awards and pay to the holders thereof, in cash
or stock, or any combination thereof, the value of such Awards based upon the
price per share of Common Stock received or to be received by other shareholders
of the Company in the event. In the case of any Option or Stock Appreciation
Right with an exercise price that equals or exceeds the price paid for a share
of Common Stock in connection with the Change in Control, the Committee may
cancel the Option or Stock Appreciation Right without the payment of
consideration therefor.

 

12.3     The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to all or substantially all of the assets and business
of the Company and its Affiliates, taken as a whole.

 

13.     Amendment of the Plan and Awards.

 

13.1     Amendment of the Plan. The Board at any time, and from time to time,
may amend or terminate the Plan. However, except as provided in Section 11
relating to adjustments upon changes in Common Stock and Section 13.3, no
amendment shall be effective unless approved by the shareholders of the Company
to the extent that shareholder approval is necessary to satisfy any Applicable
Laws. At the time of such amendment, the Board shall determine, upon advice from
counsel, whether such amendment will be contingent on shareholder approval.

 

13.2     Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.

 

13.3     Contemplated Amendments. It is expressly contemplated that the Board
may amend the Plan in any respect the Board deems necessary or advisable to
provide eligible Employees with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
relating to Incentive Stock Options or to the nonqualified deferred compensation
provisions of Section 409A of the Code and/or to bring the Plan and/or Awards
granted under it into compliance therewith.

 

Page 12 of 14

--------------------------------------------------------------------------------

 

 

13.4     No Impairment of Rights. Rights under any Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(a) the Company requests the consent of the Participant and (b) the Participant
consents in writing.

 

13.5     Amendment of Awards. The Committee at any time, and from time to time,
may amend the terms of any one or more Awards; provided, however, that the
Committee may not affect any amendment which would otherwise constitute an
impairment of the rights under any Award unless (a) the Company requests the
consent of the Participant and (b) the Participant consents in writing.

 

14.     General Provisions.

 

14.1     Forfeiture Events. The Committee may specify in an Award Agreement that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain events, in addition to applicable vesting conditions of an
Award. Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant’s Continuous Service for Cause or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or its Affiliates.

 

14.2     Clawback. Notwithstanding any other provisions in the Plan, any Award
that is subject to recovery under any law, government regulation or stock
exchange listing requirement will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).

 

14.3     Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

14.4     Unfunded Plan. The Plan shall be unfunded. Neither the Company, the
Board nor the Committee shall be required to establish any special or separate
fund or to segregate any assets to assure the performance of its obligations
under the Plan.

 

14.5     Deferral of Awards. Subject to the requirements of Section 409A of the
Code, the Committee may establish one or more programs to permit selected
Participants the opportunity to elect to defer receipt of consideration upon
exercise of an Award, satisfaction of performance criteria or other event that,
absent the election, would entitle he Participant to payment or receipt of
shares of Common Stock or other consideration under an Award. The Committee may
establish the election procedures, the timing of such elections, the mechanisms
for payments of and accrual of interest or other earnings, if any, on amounts,
shares or other consideration so deferred, and such other terms, conditions,
rules and procedures that the Committee deems advisable for the administration
of any such deferral program.

 

14.6     Recapitalizations. Each Award Agreement shall contain provisions
required to reflect the provisions of Section 11.

 

14.7     Delivery. Upon exercise of a right granted under the Plan, the Company
shall issue Common Stock or pay any amounts due within a reasonable period of
time thereafter. Subject to any statutory or regulatory obligations the Company
may otherwise have, for purposes of the Plan, thirty (30) days shall be
considered a reasonable period of time.

 

14.8     No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan. The Committee shall determine whether
cash, additional Awards or other securities or property shall be issued or paid
in lieu of fractional shares of Common Stock or whether any fractional shares
should be rounded, forfeited or otherwise eliminated.

 

14.9      Other Provisions. The Award Agreements authorized under the Plan may
contain such other provisions not inconsistent with the Plan, including, without
limitation, restrictions upon the exercise of the Awards, as the Committee may
deem advisable.

 

14.10     Section 409A of the Code. The Plan is intended for Awards to be exempt
from or comply with Section 409A of the Code to the extent subject thereto, and,
accordingly, to the maximum extent permitted, the Plan shall be interpreted and
administered to be in compliance therewith. Any payments described in the Plan
that are due within the “short-term deferral period,” as defined in Section 409A
of the Code, shall not be treated as deferred compensation unless Applicable
Laws require otherwise. Notwithstanding anything to the contrary in the Plan, to
the extent required to avoid accelerated taxation and tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to the Plan during the six (6) month
period immediately following the Participant’s termination of Continuous Service
shall instead be paid on the first payroll date after the six-month anniversary
of the Participant’s separation from service (or the Participant’s death, if
earlier). Notwithstanding the foregoing, neither the Company nor the Committee
shall have any obligation to take any action to prevent the assessment of any
excise tax or penalty on any Participant under Section 409A of the Code, and
neither the Company nor the Committee shall have any liability to any
Participant for such excise tax or penalty.

 

14.11     Disqualifying Dispositions. Any Participant who shall make a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
shares of Common Stock acquired upon exercise of an Incentive Stock Option
within two (2) years from the Grant Date of such Incentive Stock Option or
within one (1) year after the issuance of the shares of Common Stock acquired
upon exercise of such Incentive Stock Option (a “Disqualifying Disposition”)
shall be required to immediately advise the Company in writing as to the
occurrence of the sale and the price realized upon the sale of such shares of
Common Stock.

 

Page 13 of 14

--------------------------------------------------------------------------------

 

 

14.12     Section 16 of the Exchange Act. It is the intent of the Company that
the Plan satisfy, and be interpreted in a manner that satisfies, the applicable
requirements of Rule 16b-3 so that Participants will be entitled to the benefit
of Rule 16b-3, or any other rule promulgated under Section 16 of the Exchange
Act, and will not be subject to short-swing liability under Section 16 of the
Exchange Act. Accordingly, if the operation of any provision of the Plan would
conflict with the intent expressed in this Section 14.12, such provision, to the
extent possible, shall be interpreted and/or deemed amended so as to avoid such
conflict.

 

14.13     Section 162(m) of the Code. To the extent the Committee issues any
Award that is intended to be exempt from the deduction limitation of Section
162(m) of the Code, the Committee may, without shareholder or grantee approval,
amend the Plan or the relevant Award Agreement retroactively or prospectively to
the extent that it determines necessary in order to comply with any subsequent
clarification of Section 162(m) of the Code required to preserve the Company’s
federal income tax deduction for compensation paid pursuant to any such Award.

 

14.14     Beneficiary Designation. Each Participant under the Plan may from time
to time name any beneficiary or beneficiaries by whom any right under the Plan
is to be exercised in case of such Participant’s death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.
If no valid beneficiary designation form is on file with the Company at the time
of a Participant’s death, the default beneficiary of such Participant shall be
the Participant’s spouse, if any, then to any children equally, per stirpes.

 

14.15     Expenses. The costs of administering the Plan shall be paid by the
Company.

 

14.16     Severability. If any of the provisions of the Plan or any Award
Agreement is held to be invalid, illegal or unenforceable, whether in whole or
in part, such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability, and the remaining
provisions shall not be affected thereby.

 

14.17     Plan Headings. The headings in the Plan are for purposes of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 

14.18     Non-Uniform Treatment. The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among persons who are
eligible to receive, or actually receive, Awards. Without limiting the
generality of the foregoing, the Committee shall be entitled to make non-uniform
and selective determinations, amendments and adjustments, and to enter into
non-uniform and selective Award Agreements.

 

14.19     Effective Date of the Plan. The Plan shall become effective as of the
Effective Date, but no Award shall be exercised (or, in the case of a stock
Award, shall be granted) unless and until the Plan has been approved by the
shareholders of the Company, which approval shall be within twelve (12) months
before or after the date the Plan is adopted by the Board.

 

14.20     Termination or Suspension of the Plan. The Plan shall terminate
automatically on March 22, 2023. No Award shall be granted pursuant to the Plan
after such date, but Awards theretofore granted may extend beyond that date. The
Board may suspend or terminate the Plan at any earlier date pursuant to Section
13.1 hereof. No Awards may be granted under the Plan while the Plan is suspended
or after it is terminated. Unless the Company determines to submit Section 7.3
of the Plan and the definition of “Performance Goal” and “Performance Criteria”
to the Company’s shareholders at the first shareholder meeting that occurs in
the fifth (5th) year following the year in which the Plan was last approved by
shareholders (or any earlier meeting designated by the Board), in accordance
with the requirements of Section 162(m) of the Code, and such shareholder
approval is obtained, then no further Performance Compensation Awards shall be
made to Covered Employees under Section 7.3 after the date of such annual
meeting, but the Plan may continue in effect for Awards to Participants not in
accordance with Section 162(m) of the Code.

 

14.21     Choice of Law. The law of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of the Plan,
without regard to such state’s conflict of law rules.

 

* * * * *

 

As adopted by the Board of Directors of United Security Bancshares, Inc. on
March 22, 2013. Amendment adopted by the Board of Directors of First US
Bancshares, Inc. on February 27, 2019.

 

As approved by the shareholders of United Security Bancshares, Inc. on May 16,
2013. Amendment adopted by the shareholders of First US Bancshares, Inc. on May
2, 2019.

 

Page 14 of 14